UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10−Q /A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-25108 UNILAVA CORPORATION (Exact Name of Registrant as Specified in Its Charter) Wyoming 80-0568736 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 353 Sacramento Street, Suite 1500 San Francisco, CA 94111 (Address of principal executive offices, Zip Code) (415) 321-3490 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of each of the issuer’s classes of common stock, as of November 13, 2013 is as follows: Class of Securities Shares Outstanding Common stock, no par value 1 EXPLANATORY NOTE We are filing this Amendment No. 1 on Form 10-Q/A to our Quarterly Report on Form 10-Q for the quarter ended September 30, 2013 (the “Form 10-Q”), which was originally filed with the Securities and Exchange Commission onNovember 14,2013, for the sole purpose of furnishing the Interactive Data File as Exhibit 101 in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report furnishes the following items from the Form 10-Q formatted in eXtensible Business Reporting Language (XBRL): (i) the unaudited Consolidated Balance Sheets as of September 30, 2013 and audited Consolidated Balance Sheets as of December 31, 2012, (ii) the unaudited Consolidated Statements of Operations and Comprehensive Loss for the three and nine months ended September 30, 2013 and 2012, (iii) the unaudited Consolidated Statements of Cash Flows for the nine months ended September 30, 2013 and 2012, and (iv) the unaudited Notes to Condensed Consolidated Financial Statements. No other changes have been made to the Form 10-Q. This Amendment does not reflect events that have occurred after the November 14, 2013 filing date of the Form 10-Q, or modify or update the disclosures presented therein, except to reflect the amendment described above. 2 ITEM 6. EXHIBITS. The following exhibits are filed as part of this report or incorporated by reference: Exhibit No. Description 31.1 * Certifications of Principal Executive Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 * Certifications of Principal Financial Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 * Certifications of Principal Executive Officer furnished pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 * Certifications of Principal Financial Officer furnished pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 99.1 * Temporary Hardship Exemption 101.INS ** XBRL Instance Document 101.SCH ** XBRL Taxonomy Extension Schema 101.CAL ** XBRL Taxonomy Extension Calculation Linkbase 101.DEF ** XBRL Taxonomy Extension Definition Linkbase 101.LAB ** XBRL Taxonomy Extension Label Linkbase 101.PRE ** XBRL Extension Presentation Linkbase * Previously filed. ** Furnished herewith. 3 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 22 , 2013 UNILAVA CORPORATION By: /s/ Baldwin Yung Baldwin Yung, Chief Executive Officerand Chief Financial Officer (Principal Executive, Financial and Accounting Officer) 4 EXHIBIT INDEX The following exhibits are filed as part of this report or incorporated by reference: Exhibit No. Description 31.1 * Certifications of Principal Executive Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 * Certifications of Principal Financial Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 * Certifications of Principal Executive Officer furnished pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 * Certifications of Principal Financial Officer furnished pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 99.1 * Temporary Hardship Exemption 101.INS ** XBRL Instance Document 101.SCH ** XBRL Taxonomy Extension Schema 101.CAL ** XBRL Taxonomy Extension Calculation Linkbase 101.DEF ** XBRL Taxonomy Extension Definition Linkbase 101.LAB ** XBRL Taxonomy Extension Label Linkbase 101.PRE ** XBRL Extension Presentation Linkbase * Previously filed. ** Furnished herewith. 5
